DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 7/6/2020 in which Applicant lists claims 1-15 as being cancelled, claims 16-23 and 25-29 as being previously presented, and claim 24 as being currently amended. It is interpreted by the examiner that claims 16-29 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/31/2022 is acknowledged.
Claims 18-29, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to at least one nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/31/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 5/4/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the crossed through information referred to therein has not been considered as part of the IDS as the reference was not provided. However, it is noted that the EP 2930461 A1 has been cited on the notice of references cited in the interest of compact prosecution.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: At least claim 16 recites “the first imaging system” on line 8, but it is not clear what element(s) this refers to. The claims and specification appear to refer to a first optical system of the module as element 5, and a first optical sub-system as element 5.1. However, it is not clear from the specification what element(s) would make up a “first imaging system”.
Claim Objections
Claims 16-17 are objected to because of the following informalities:
Line 2 of claim 16 includes “wherein it incorporates gradually” which is both unclear because it is not clear what “it” refers to and because it is not clear what is meant by “incorporates gradually”;
Line 3 of claim 16 includes “splitting” which should be changed to “split”;
Line 6 of claim 16 recites “includes gradually” which is unclear and should be corrected; and
Line 7 of claim 16 includes “projecting” which should be changed to “project”.  Appropriate correction is required.
Claim 17 is objected to for inheriting the same informalities through its dependency from claim 16.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At least claim 16 recites the limitations “the off-axis recording”, “the polarization coded waves”, “the light source”, “the first polarization sensitive beam splitter”, “the first optical system of the module”, “the detector”, “the second imaging system”, “the linear polarizer”, “the electric field oscillations of the polarization coded waves”, “the same direction”, “the first imaging system”.  There is insufficient antecedent basis for these limitations in the claim.
In line 2 of claim 16, it is not clear what is meant by “wherein it incorporates gradually from the light source”, and in line 6 it is not clear what is meant by “the module includes gradually from the light source”, and therefore the scope of the claim(s) cannot be determined.
Claim 17 is rejected for inheriting the same deficiencies of the claims from which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maione et al., “Narrowband emission line imaging spectrometry using Savart plates”, SPIE, Vol. 9853, pages 985309-1 through 985309-11, 2016 (of record, hereafter Maione).
Regarding claim 16, as best understood, Maione discloses an imaging module for the off-axis recording of the polarization coded waves (see at least figure 4) wherein it incorporates gradually from the light source (see at least figure 4, “Light from Objective”) the first polarization sensitive beam splitter adapted to split polarization coded waves wherein each of the polarization coded waves propagates in a different direction (see at least figure 4, element PG1, and section 2.1 “polarization gratings (PGs)”), the first optical system of the module (see at least figure 4 wherein elements “Collimator” through “FPA” are interpreted as being “the first optical system”) and the detector (see at least figure 4, element FPA), wherein the first optical system of the module includes gradually from the light source the second imaging system (see at least figure 4, element “Collimator”), the linear polarizer adapted to project the electric field oscillations of the polarization coded waves into the same direction (see at least figure 4, linear polarizer element LP2) and the first imaging system adapted to project the polarization coded waves onto the detector (see at least figure 4, element “Reimaging Lens”).
It is noted that the claims do not include commonly used transitional phrases, such as those set forth in M.P.E.P. 2111.03, and therefore it is not clear how transitional phrases such as “incorporates” in line 2 of claim 16 are to be interpreted. For the purpose of this examination “incorporates” has been interpreted as open-ended and does not exclude additional unrecited elements.
Regarding claim 17, as best understood, Maione discloses the limitations of claim 16, and wherein the first polarization sensitive beam splitter is realized as a geometric-phase grating (see at least element PG1 and section 2.2, “Polarization gratings are a liquid crystal based device that leverages geometric (Pancharatnam-Berry) phase”).

Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsubara et al., U.S. Patent Application Publication Number 2013/0286403 A1, of record (hereafter Matsubara).
Regarding claim 16, as best understood, Matsubara discloses an imaging module for the off-axis recording of the polarization coded waves (see at least figure 31) wherein it incorporates gradually from the light source (see at least figure 31, Laser element 3100) the first polarization sensitive beam splitter adapted to split polarization coded waves wherein each of the polarization coded waves propagates in a different direction (see at least figure 31, grating element 3104, or PBS element 3109), the first optical system of the module (see at least figure 31 wherein any elements from at least lens 9/3102 to detector 3117 are interpreted as being “the first optical system”) and the detector (see at least figure 31, element 3117), wherein the first optical system of the module includes gradually from the light source the second imaging system (see at least figure 31, lens element 3102), the linear polarizer adapted to project the electric field oscillations of the polarization coded waves into the same direction (see at least figure 31, polarizer element 3118) and the first imaging system adapted to project the polarization coded waves onto the detector (see at least figure 31, half mirror element 3116, and/or lens elements 3114 and 3123).
It is noted that the claims do not include commonly used transitional phrases, such as those set forth in M.P.E.P. 2111.03, and therefore it is not clear how transitional phrases such as “incorporates” in line 2 of claim 16 are to be interpreted. For the purpose of this examination “incorporates” has been interpreted as open-ended and does not exclude additional unrecited elements.
Regarding claim 17, as best understood, Matsubara discloses the limitations of claim 16, and wherein the first polarization sensitive beam splitter is realized as a geometric-phase grating (see at least element 3104, and figures 31 and 32A, as well as paragraph [0148]).

Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudenov et al., U.S. Patent Application Publication Number 2014/0078298 A1 (hereafter Kudenov).
Regarding claim 16, as best understood, Kudenov discloses an imaging module for the off-axis recording of the polarization coded waves (see at least figure 17) wherein it incorporates gradually from the light source (see at least figure 17, element 1706) the first polarization sensitive beam splitter adapted to split polarization coded waves wherein each of the polarization coded waves propagates in a different direction (see at least figure 17, grating element PG1/1718), the first optical system of the module (see at least figure 17 wherein any elements from at least lens 171 to detector FPA are interpreted as being “the first optical system”) and the detector (see at least figure 17, element FPA), wherein the first optical system of the module includes gradually from the light source the second imaging system (see at least figure 17, lens element 1710), the linear polarizer adapted to project the electric field oscillations of the polarization coded waves into the same direction (see at least figure 17, linear polarizer element 1730) and the first imaging system adapted to project the polarization coded waves onto the detector (see at least figure 17, objective lens element 1724).
It is noted that the claims do not include commonly used transitional phrases, such as those set forth in M.P.E.P. 2111.03, and therefore it is not clear how transitional phrases such as “incorporates” in line 2 of claim 16 are to be interpreted. For the purpose of this examination “incorporates” has been interpreted as open-ended and does not exclude additional unrecited elements.
Regarding claim 17, as best understood, Kudenov discloses the limitations of claim 16, and wherein the first polarization sensitive beam splitter is realized as a geometric-phase grating (see at least figure 17, element 1718, as well as paragraphs [0119]-[0120], [0125], [0142]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/13/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872